PLAINTIFFS in error are hereinafter referred to as the County and defendants in error as the Society. *Page 254 
This record presents the simple question of the taxability of personal property devoted solely to charitable purposes. The Society brought injunction to prohibit the County from taxing its dairy equipment and livestock so devoted. A demurrer to the complaint was overruled. The County elected to stand, and to review the judgment thereupon entered it prosecutes this writ.
[1] We feel compelled, most reluctantly, to reverse this judgment. Tax exemptions are provided for in article X of our Constitution. Section 3 thereof exempts "personal property" to the value of $200 to the head of a family. Section 4 exempts public property "real and personal." Section 5 (so far as here applicable) exempts "Lots, with buildings thereon, if said buildings are used solely and exclusively * * * for strictly charitable purposes * * *," and section 6 reads: "All laws exempting from taxation, property other than that hereinbefore mentioned shall be void."
It thus appears that the constitution makers had clearly in mind the usual classification of property into real and personal. When they meant personal property they said so. When they said "Lots with buildings thereon" they did not say "personal property," unless in rare instances when such buildings could be so classified. Certainly they did not say "cows." That cows have a direct relation to land and are devoted to the same purpose does not alter the situation. Most personal property, in the use to which it is devoted, is inseparable from land. This is true of every farmer's cows, horses, machinery and household goods; but these are not thereby converted into land or buildings. Said section 3 exempts from separate taxation certain ditches, canals and flumes. These are worthless unless cleaned and repaired. But the exemption does not reach the horses, machinery and tools with which the cleaning and repairing is done.
[2] True, we have been most liberal in our construction of said section 5, but in no case have we held *Page 255 
livestock included in the phrase "Lots, with buildings thereon," nor can we find any rule of construction, or any authority, justifying us in so doing. This is no question of our disposition, our liberality, or our opinion as to what the law should be. We are bound by the Constitution. Its makers could as well have exempted only "livestock used solely and exclusively for charitable purposes," and though such use of such livestock were impossible without the use of land no foot of ground would thereby be exempted. The language is plain, its meaning clear, and no absurdity is involved. Hence there is nothing to interpret. We must enforce it as written. Peopleex rel. Seeley v. May, 9 Colo. 80, 10 P. 641.
The judgment is reversed and the cause remanded for further proceedings in harmony herewith.
MR. CHIEF JUSTICE CAMPBELL not participating.
MR. JUSTICE HOLLAND dissents.